COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00016-CV


IN RE S.M.                                                               RELATOR


                                     ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 20112-61183-393

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and

motion to stay and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and relator’s motion to stay are denied.


                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GABRIEL, J.

GABRIEL, J., would request a response.

DELIVERED: January 29, 2015



      1
       See Tex. R. App. P. 47.4, 52.8(d).